Case 16-01682-RG   Doc 86   Filed 11/14/19 Entered 11/14/19 14:35:06   Desc Main
                            Document     Page 1 of 13
Case 16-01682-RG   Doc 86   Filed 11/14/19 Entered 11/14/19 14:35:06   Desc Main
                            Document     Page 2 of 13
Case 16-01682-RG   Doc 86   Filed 11/14/19 Entered 11/14/19 14:35:06   Desc Main
                            Document     Page 3 of 13
Case 16-01682-RG   Doc 86   Filed 11/14/19 Entered 11/14/19 14:35:06   Desc Main
                            Document     Page 4 of 13
Case 16-01682-RG   Doc 86   Filed 11/14/19 Entered 11/14/19 14:35:06   Desc Main
                            Document     Page 5 of 13
Case 16-01682-RG   Doc 86   Filed 11/14/19 Entered 11/14/19 14:35:06   Desc Main
                            Document     Page 6 of 13
Case 16-01682-RG   Doc 86   Filed 11/14/19 Entered 11/14/19 14:35:06   Desc Main
                            Document     Page 7 of 13
Case 16-01682-RG   Doc 86   Filed 11/14/19 Entered 11/14/19 14:35:06   Desc Main
                            Document     Page 8 of 13
Case 16-01682-RG   Doc 86   Filed 11/14/19 Entered 11/14/19 14:35:06   Desc Main
                            Document     Page 9 of 13
Case 16-01682-RG   Doc 86    Filed 11/14/19 Entered 11/14/19 14:35:06   Desc Main
                            Document      Page 10 of 13
Case 16-01682-RG   Doc 86    Filed 11/14/19 Entered 11/14/19 14:35:06   Desc Main
                            Document      Page 11 of 13
Case 16-01682-RG   Doc 86    Filed 11/14/19 Entered 11/14/19 14:35:06   Desc Main
                            Document      Page 12 of 13
Case 16-01682-RG   Doc 86    Filed 11/14/19 Entered 11/14/19 14:35:06   Desc Main
                            Document      Page 13 of 13
